DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, the new matter recited in claims 8 and 13, respectively, is as follows “the first threshold value (SW1) lies within a range that is lower than 1, and the second + 0.03 to 0.05. (See Applicant’s specification, Paragraphs [0025]-[0026]). Accordingly, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claim 8
	The indefiniteness stems from the recitation of “from the current oxygen storage capacity” in lines 15-16. It is unclear if the recitation is intending to utilize a current 
	For examination purposes the claim will be read in part as “from [[the]] a current oxygen storage capacity”.

In Reference to Claim 12
The claim recites the limitation "the predefined parameters" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	For Examination purposes the claim will be read as depending from claim 11.

In Reference to Claim 13
	The indefiniteness stems from the recitation of “from the current oxygen storage capacity” in lines 16-17. It is unclear if the recitation is intending to utilize a current oxygen storage capacity of the catalyst (i.e.-instantaneous amount) or the currently maximum possible oxygen storage capacity previously recited in line 9 of the claim.
	For examination purposes the claim will be read in part as “from [[the]] a current oxygen storage capacity”.
	Additionally, indefiniteness stems from the recitations of “a theoretical residual oxygen content in the (ṁRO2) exhaust gas is determined by means of an injector test” and “a theoretical temporal duration (Δttheo)… …is determined as follows from… …the (ṁRO2) theoretical residual oxygen content”. Specifically, it is unclear as to what the notation of “(ṁRO2)” refers to (i.e.-which value) as it is located without an element/recitation immediately prior to it.
For examination purposes the claim will be read as line 14 reading in part as “a theoretical residual oxygen content (ṁRO2) in the  exhaust gas is determined by” and lines 18-19 reading in part as “current oxygen storage capacity (OSC)  and the theoretical residual oxygen content (ṁRO2):”.

Allowable Subject Matter
Claims 8 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 9-12 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see remarks, filed 18 January 2022, with respect to the rejection under 35 U.S.C. 102 have been fully considered and are persuasive.  The 102(a)(2) of claims 8 and 13-14 has been withdrawn. 
Applicant's arguments with respect to the rejections of claims 8, 12, and 13 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive. Applicant argues that the rejections under 35 U.S.C. 112(b) are moot in light of the amendments filed 18 January 2022. However, the claim amendments filed 18 January 2022 do not appear to rectify the 112(b) rejections in the Non-Final Office Action dated 27 October 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746